Citation Nr: 0408675	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  94-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the neck, currently rated 10 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had recognized military service from November 
1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and April 1996 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.

In May 1998 and June 2003 the Board remanded the claims to 
the RO for further development and adjudicative action.  

In October 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2003 the Board issued a VCAA notice letter to the 
veteran in connection with the claims on appeal.

The Board notes that the schedular criteria for the rating of 
muscle, skin and spinal disabilities are all potentially 
applicable for the veteran's claim for an increased rating 
for residuals of a shell fragment wound of the neck.  

The Board further notes that the veteran's claim for a TDIU 
is inextricably intertwined with the veteran's claim for an 
increased rating for residuals of a shell fragment wound of 
the neck.

It is noted that there was a change in the law subsequent to 
the June 2003 Board remand decision.  Effective September 26, 
2003, the schedule of ratings for evaluating disability of 
the spine was amended.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  As these diagnostic codes (DC 5235 to 5243) are 
applicable to the veteran's claim for an increased rating for 
residuals of a shell fragment wound of the neck, it is 
necessary that the veteran be provided with the new 
regulations, and that the RO have an opportunity to consider 
these new regulations in rating the veteran's neck 
disability. 

The Board remanded the issues currently before the Board in 
June 2003 in order that the veteran's claims could be 
considered under both the previous and amended criteria for 
the rating of muscle and skin disabilities.  A review of the 
October 2003 supplemental statement of the case reveals that 
the newly revised schedule for the evaluating skin disorders 
under 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002), was not provided, or considered, in reviewing the 
veteran's claims.  
The CAVC has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the veteran's claims must be returned 
to the RO in order that he may be provided the newly revised 
schedule for the rating of skin disabilities, and so that the 
RO may readjudicate his claims and provide him with a 
supplemental statement of the case which reflects 
consideration of both the current and the former criteria for 
the evaluation of skin, muscle, and spine disabilities.

The Board notes that VA mailed the veteran a letter on March 
24, 2003 which provided the newly revised criteria for the 
evaluation of skin disabilities.  
Unfortunately, this letter was returned due to insufficient 
postage.  As yet the veteran has not been provided the newly 
revised criteria for the evaluation of skin disabilities.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
disabilities rated as residuals of a 
shrapnel wound of the neck, residuals of 
a shell fragment wound at the back of the 
head, reducible scrotal hernia, scars on 
the right temple and right mandible, and 
posttraumatic stress disorder since June 
2000.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should review the claims 
file and make a determination as to 
whether a comprehensive, contemporaneous 
VA examination of not only the shrapnel 
wound residuals of neck, but the other 
service-connected disabilities is/are 
warranted for a proper determination of 
the increased evaluation and TDIU issues 
on appeal.  If such is deemed warranted, 
such examination(s) should be conducted 
and associated with the claims file.  In 
this regard, the claims file and a 
separate copy of this remand must be made 
available to the examiner(s) in 
conjunction with the examination(s).

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an increased evaluation 
for residuals of a shrapnel wound of the 
neck and a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluation and TDIU, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


